This action was instituted in the district court of Pottawatomie county by two trainmen in the employment of the Chicago, Rock Island  Pacific Railway Company against the trustees of the estate of said company, its division superintendent, and the Order of Railway Conductors and certain of its executive officers to enjoin defendants from interfering with the alleged seniority rights of plaintiffs as conductors on said railway. Judgment was rendered for plaintiffs granting permanent injunction, and defendants appeal.
The particular act here sought to be enjoined is the attempt of defendants to place in operation a certain rule or order promulgated by said Order of Railway Conductors and acquiesced in by the operators of the railroad. Plaintiffs allege that if said rule is placed in operation, it will deprive them of certain seniority rights acquired through contractual relationship with the railroad, and prevailing over a period of more than 20 years. They take the position that the rights of seniority are valuable contractual or vested property rights which may be protected by injunction.
The alleged seniority rights here sought to be protected are attached to that branch of the transportation employment commonly referred to as pool freight service, which consists of extra or irregular runs from a designated point on the division to another. It is one of the two distinct classes of train service on the division. The other is commonly called regular or local assignment.
Plaintiffs take the position that these two types of service are wholly separate and distinct, and that each constitutes an independent class of employment for the purpose of the application of the seniority rule. This, they say, has grown out of a contractual relationship of long standing between the union and the railroad, of which the plaintiffs are the beneficiaries.
It is alleged that the rule or order complained of would permit employees who are senior to plaintiffs in point of service on the entire division to take these pool runs and deprive plaintiffs of their superior right thereto acquired by virtue of their own seniority in such service.
It further appears that plaintiffs' remedy as provided by the constitution and statutes of the Order of Railway Conductors has been fully exhausted; the question here under consideration has been finally decided against them by the duly constituted authority of the order in a proceeding referred to in the record as case No. 32. That proceeding and the conclusion therein reached fulfills the obligation of plaintiffs to first seek an adjustment of their grievance through the channels provided by the union before proceeding to the courts. See Lockwood v. Chitwood, 185 Okla. 44, 89 P.2d 951, and authorities there cited.
The evidence shows that the western division of the Chicago, Rock Island  Pacific Railway Company extends from Booneville, Ark., to Sayre, Okla. For many years the railroad by contractual agreement with the union has recognized the seniority rule among its conductors and other trainmen. The rule extends over the entire division aforesaid, and the nature thereof as applied to trainmen is so well and generally understood that we deem it sufficient here merely to say that the employee, otherwise qualified, standing first in point of continuous service is entitled to his choice of runs, or train assignments, as such assignments are arranged and promulgated by the parties having that authority.
It is further shown that the railroad in question was constructed some time prior to 1903 by the Choctaw, Oklahoma 
Gulf Railroad Company, and was operated by that company until 1904, when it was taken over by the Rock Island, the present owner. *Page 667 
Early in the history of the road the managing officers thereof and the trainmen recognized as existing on the division the two types of service above mentioned. By rule issued by the general superintendent in 1903, oldest conductors and brakemen were assigned to regular runs, and those next in seniority were to run on a schedule of first in first out, which was to be termed as pool service.
The first permanent assignments of trainmen to pool service came in 1907, when the division superintendent issued an order providing in part as follows:
"All Conductors and Brakemen:
"A permanent assignment of conductors and brakemen in pool service out of Shawnee, divided into two pools, one to work east from Shawnee and the other to work west from Shawnee, exclusively has been decided upon. . . .
"This assignment will not in any way effect the seniority of trainmen, in so far as their being entitled to bid in any of the preferred runs between Booneville and Sayre, according to their seniority, etc."
And in the same order applications of conductors and brakemen for such service were requested.
Subsequently, and the record does not disclose when or by what authority, like pool service grew up in four districts or subdivisions of the western division. They were Booneville to Haileyville; Haileyville to Shawnee; Shawnee to El Reno; El Reno to Sayre. It appears that in each of these districts a seniority rule grew up and was recognized and observed by the common consent of the trainmen so employed and the company. There is no evidence of an express contract to that effect between the bargaining agency of the Order of Railway Conductors and the railway company.
This seniority rule in pool service has been maintained up to the time of the commencement of this action.
The record further reveals that the contracts entered into from time to time between the union and the railroad carried the provision that conductors may not be transferred from one division to another to the detriment of the seniority rights of the conductors employed on the latter division; and said contracts also provided that the existing seniority rights of trainmen on any division or district should not be affected by the terms of the particular contract.
Plaintiffs take the position that by reason of the foregoing circumstances the conductors in the respective districts or subdivisions were entitled as beneficiaries under contractual relationship between the union and the company to enjoy exclusive seniority rights in such districts over all other conductors on the western division; or, if such right did not arise as a result of express contract, it had been recognized and respected by the union and the company throughout a period of over 30 years, and that by reason thereof the union and the company are estopped to deny that right or to abrogate the same by rule such as the one here in question or by contract of any kind not made necessary for the proper operation of the business of the company.
We may say here that the evidence shows that the rule or order aforesaid was not promulgated for reasons of operating necessity, but was issued wholly at the request of the Order of Railway Conductors after the question here under consideration had been fully decided in case No. 32, as stated above.
The evidence also shows that if this rule or order is placed in operation, the plaintiffs will thereby be deprived of their so-called seniority as prevailing in the pool service.
The basic reason for the assumption of equity jurisdiction in cases of this character is to protect the rights of employees growing out of contractual relationship. The courts will ordinarily deny relief unless the civil, property, or contractual rights of the complaining party have been illegally, fraudulently, or arbitrarily denied by the union; the interpretation of rules fixing seniority rights is for the duly constituted authorities *Page 668 
of the union in the first instance, and their interpretation will not be interfered with by the courts if it appears that the same is reasonable and arrived at in good faith. 63 C. J. 693, § 66.
The point of first consideration in cases involving the question of seniority standing is, that in an industry operating under a system of collective bargaining with its employees the rights of seniority enjoyed by such employees arise wholly from the contracts entered into between the bargaining agency of the union and the employing company, and the union's rules and usages with reference to such rights existing at the time of the contract. This is the generally recognized rule. Norfolk  W. R. Co. v. Harris, 260 Ky. 132,84 S.W.2d 69; Ryan v. New York Central R. Co., 267 Mich. 202,255 N.W. 365.
In the Kentucky case, above, we find the following statement by the court:
"The regulations of the brotherhood and its agreement with the railway company are the sources of ascertainment of the rights of the individual employees who are members of the brotherhood and the usage upon which the individual contract of employment is based."
And in the Michigan case the court held that the employee's right to seniority in service did not arise out of his employment by the railroad company "except as provided for in the contracts entered into and the rules adopted by the company relating thereto." The contracts referred to were those between the union and the company, and the rules there mentioned were the rules of the union as adopted in the contract.
In the instant case the union at no time adopted rules and regulations concerning exclusive seniority rights in pool service. There is no evidence that the union, as such, recognized the plan adopted in such service. It is clear that the promotions and schedules there made and inaugurated were due wholly to the action of the company's superintendent. The rules adopted by the union extended over the entire division, and its various contracts with the company, so far as those rules were concerned, merely constituted contractual assent on the part of the company that the same be respected and enforced over the division.
Trainmen senior to those in pool service cannot be estopped by the independent action of the division superintendent and the pool employees. The scheduling or assignment of runs of junior trainmen is a matter with which the senior trainmen need not concern themselves until they so desire. If a grievance in this respect arises, the remedy is first through the proper channels of the trade union. Those standing in senior rank are not to be barred by lapse of time or silent acquiescence from asserting their seniority rights to assignments as they are duly created. A contrary view would result in the destruction of all the rights and privileges incident to seniority.
In the instant case there were no seniority rights violated by the order under attack. Plaintiffs' rights were only those recognized by the rules of the union as assented to by the company under due contractual relationship.
As said above, the rights of seniority arise wholly from the union's contract with the company. Such contract merely guarantees the continued recognition of those rights, and they inure to the benefit of the employees. Seniority in train service means merely the privilege of choosing runs or assignments of service as they are arranged by proper authority, but does not guarantee that an assignment when chosen should forever remain inviolate as a vested property right.
Here assignments were duly arranged in the pool service and open to bid or selection by those trainmen standing in senior rank. The rights of plaintiffs were merely that of all other trainmen working on the division.
Since plaintiffs' case must fall for want of fundamental basis upon which *Page 669 
to stand, contractual right, there is no necessity for discussing other grounds urged in support of the judgment.
Further, we find no authorities upholding seniority without a basic contractual relationship. We therefore refrain from discussing the cases cited by plaintiffs. They are not in point for that particular reason.
The trial court held that by reason of long continued practice the plaintiffs had established seniority rights in pool service. This was error. Such rights cannot be so acquired.
The judgment is reversed.
WELCH, C. J., CORN, V. C. J., and RILEY, OSBORN, BAYLESS, HURST, and ARNOLD, JJ., concur. DAVISON, J., dissents.